DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a material as recited in claim 1.  Additionally, Applicant claims a method for producing a material.  A method for producing a molded product is recited in claim 21.
	The closest prior art, Mitadera, U.S. Pre Grant Publication 2015/0048539, teaches stacking a plurality of plies of fibrous material [fiber region] with a polyamide film wherein the stacking is performed so as to have both other sides of the stack be the polyamide resin [first and second regions].  Mitadera also teaches that the fibrous material can include aromatic polyamide fibers.  The closest prior art teaches converting a polyamide resin comprising at least 50 mole % of diamine structural units derived from xylylene diamine that can be converted into fiber or film wherein the polyamide resin exhibits excellent impregnation behavior resulting a composite material having a high elastic modulus and undergoes little property deterioration at high temperatures and high humidity.  Mitadera fails to teach or suggest a thickness of the fiber region relative to a total thickness of the material is 20% or greater.  Also, Mitadera fails to teach or suggest apply ultrasonic vibration on a surface of fiber arranged in at least one direction, the fibers including from 20 to 100 mass% of thermoplastic resin fibers and from 80 to 0 mass% of reinforcing fibers.  Mitadera also fails to teach or suggest a method for producing a molded product wherein the method comprising subjecting the material to light forming or microwave forming.

	In summary, claims 1-12 and 14-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786